                  Case 8:20-bk-03608-CPM       Doc 210      Filed 07/20/20      Page 1 of 24




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION
                                        www.flmb.uscourts.gov

In re:                                                         Chapter 11
CFRA HOLDINGS, LLC                                             Case No. 8:20-bk-03608-CPM

                                                               Jointly Administered with:

CFRA, LLC                                                      Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                           Case No. 8:20-bk-03610-CPM

                                    Debtors.
                                                       /

                                   STANDARD MONTHLY OPERATING
                               REPORT (BUSINES) FOR DEBTOR CFRA, LLC
                        FOR THE PERIOD FROM JUNE 1, 2020 THROUGH JUNE 30, 2020

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

                                                           /s/ Aaron S. Applebaum
                                                           Attorney for Debtor’s Signature

Debtor's Address:                                          Attorney's Address:
1340 Hamlet Avenue                                         SAUL EWING ARNSTEIN & LEHR LLP
Clearwater, FL 33756                                       1037 Raymond Blvd., Suite 1520
t.pruban@focusmg.com                                       Newark, NJ 07102-5426
                                                           Tel: 973.286.6714
                                                           aaron.applebaum@saul.com


Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day of
the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Website, http://www.usdoj.gov/ust/r21/reg_info.htm
1)      Instructions for Preparations of Debtor’s Chapter 11 Monthly Operating Report
2)      Initial Filing Requirements
3)      Frequently Asked Questions (FAQs)http://www.usdoj.gov/ust/




                                                 MOR-1
37217988.2 07/18/2020
                  Case 8:20-bk-03608-CPM         Doc 210        Filed 07/20/20        Page 2 of 24
                                SCHEDULE OF RECEIPTS AND DISBURSEMENTS
                        FOR THE PERIOD BEGINNING June 1, 2020 AND ENDING June 30, 2020

Name of Debtor: CFRA, LLC                                     Case Number 8:20-bk-03609-CPM
Date of Petition: May 6, 2020
                                                           CURRENT                     CUMULATIVE
                                                            MONTH                 PETITION TO DATE

1. FUNDS AT BEGINNING OF PERIOD                           $30,706        (a)    $80,616               (b)
2. RECEIPTS:
       A. Cash Sales                                     ($252)                  ($194)
           Minus: Cash Refunds                           (-)
           Net Cash Sales                                $0
       B. Accounts Receivable                            $0
       C. Other Receipts (See MOR-3)                     $646,450                $646,450
       (If you receive rental income,
          you must attach a rent roll.)
3. TOTAL RECEIPTS (Lines 2A+2B+2C)                       $646,198                $646,256
4. TOTAL FUNDS AVAILABLE FOR
   OPERATIONS (Line 1 + Line 3)                           $676,904                $726,872

5. DISBURSEMENTS
       A. Advertising
       B. Bank Charges                                $185                       $3,278
       C. Contract Labor
       D. Fixed Asset Payments (not incl. in “N”)
       E. Insurance                                   $32,230                    $63,770
       F. Inventory Payments (See Attach. 2)
       G. Leases
       H. Manufacturing Supplies
       I. Office Supplies
       J. Payroll - Net (See Attachment 4B)           $569                       $13,844
       K. Professional Fees (Accounting & Legal)      $344,487                   $344,487
       L. Rent
       M. Repairs & Maintenance
       N. Secured Creditor Payments (See Attach. 2)
       O. Taxes Paid - Payroll (See Attachment 4C)
       P. Taxes Paid - Sales & Use (See Attachment 4C)
       Q. Taxes Paid - Other (See Attachment 4C)
       R. Telephone
       S. Travel & Entertainment
       Y. U.S. Trustee Quarterly Fees
       U. Utilities                                                              $877
       V. Vehicle Expenses
       W. Other Operating Expenses (See MOR-3)         $26,953                   $28,136
6. TOTAL DISBURSEMENTS (Sum of 5A thru W)              $404,424                  $454,392
7. ENDING BALANCE (Line 4 Minus Line 6)                $272,480           (c)    $272,480               (c)

I declare under penalty of perjury that this statement and the accompanying documents and reports are true
and correct to the best of my knowledge and belief.

This 20th day of July, 2020.                         /s/ J. Tim Pruban, Chief Restructuring Officer
                                                                        (Signature)
(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of
   the petition.
(c)These two amounts will always be the same if form is completed correctly.


                                                     MOR-2
37217988.2 07/18/2020
                  Case 8:20-bk-03608-CPM          Doc 210      Filed 07/20/20       Page 3 of 24

                        MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont’d)

                                 Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

                                                                                Cumulative
             Description                               Current Month           Petition to Date

Redemption of Common Stock from Co-op                $100                   $100
Electrical Rebate                                    $1,308                 $1,308
Recycle Oil                                          $459                   $459
Recycle Oil                                          $581                   $581
Williamsburg Circuit Court                           $600                   $600
Durham County Court Judgement – H Edkin              $575                   $575
Charlotte Tent & Awning                              $2,176                  $2,176
Town of Pineville                                    $522                    $522
City of Kannapolis                                   $877                    $877



TOTAL OTHER RECEIPTS                                 $7,198____     ____    $7,198       _______

“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
directors, related corporations, etc.). Please describe below:

                                 Source
 Loan Amount                    of Funds                  Purpose                      Repayment Schedule
$639,000                      DIP Loan              Management of Case                 __________________




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line
5W.
                                                                            Cumulative
        Description                                Current Month             Petition to Date
90173 CHECK                                                                $175
89977 CHECK                                                                $175
90240 Joseph Floyd                                                         $802
90145 CHECK                                                                $31

ACH Interface Security Systems                       $26,633                 $26,633
89984                                                $320                    $320

TOTAL OTHER DISBURSEMENTS                            $26,953_____            $28,136__________




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.



                                                     MOR-3
37217988.2 07/18/2020
                Case 8:20-bk-03608-CPM             Doc 210       Filed 07/20/20      Page 4 of 24


CFRA, LLC
Balance Sheet
June 30, 2020

ASSETS

Current Assets
10020 ∙ Synovus DIP Account               $           272,481
11000 ∙ Accounts Receivable                           421,069
Prepaid Expenses and Other Current Assets             976,446
Total Current Assets                      $         1,669,996

                            Office Furniture $         50,143
                             Office Fixtures          328,226
                      Restaurant Equipment            839,735
                  Leasehold improvements            4,563,583
                          Construction costs          151,560
                                   Remodel          3,377,445
                     Construction in process          633,207
Net Property, Plant and Equipment            $      9,943,899

TOTAL ASSETS (1)                              $    11,613,895

LIABILITIES & EQUITY
Liabilities
20000 ∙ Accounts Payable‐PrePetition          $     4,933,196
20010 ∙ Accounts Payable Post Petition                 83,455
Accrued Rent ‐ Post‐Petition                        1,305,342
Schedule E / F ‐ Part 1                                44,670
Schedule E / F ‐ Part 2 (Employee claims)              19,951
20100 ∙ Loan‐DIP Lender                               639,000
Valley National Bank ‐ Pre‐Petition                 8,269,316
Raymond James ‐ Pre‐Petition                       11,276,340
Total Liabilities                             $    26,571,270

Equity
Other Adjustments (1)                         $   (13,725,071)
Retained Earnings                                  (1,232,304)
Total Equity                                  $   (14,957,375)

TOTAL LIABILITIES & EQUITY                    $    11,613,895

Note 1: Goodwill and other intangibles have not been included in the balance sheet.
The adjustments category in equity is a reconciling figure to balance the balance sheet.
               Case 8:20-bk-03608-CPM       Doc 210    Filed 07/20/20   Page 5 of 24


CFRA LLC
P&L Statement
For the Month Ended 6/30/2020

Income
40100 ∙ Rebates CO‐OP                       $         1,408
40200 ∙ Food Rebates‐Recycling                        1,040
49000 ∙ Miscellaneous Reimbursements                  3,873
Total Income                                $         6,321

Expense
60000‐1 ∙ Advertising and Promotion         $         88
60400‐1 ∙ Bank Service Charges‐Post                  203
63300‐1 ∙ Insurance Expense‐Post Petition         32,230
64900‐1 ∙ Office Supplies ‐ Post Petition             33
64950‐1 ∙ Postage & Freight‐Post Petition            204
66710‐1 ∙ Professional Fees‐CRO ‐ Post           147,584
68600‐1 ∙ Utilities‐Post Petition                 76,892
Rent Expense                                     716,197
68700‐1 ∙ Security ‐Post Petition                 25,906
Total Expenses                              $    999,336

Net Ordinary Income                         $    (993,015)
                  Case 8:20-bk-03608-CPM              Doc 210      Filed 07/20/20       Page 6 of 24




                                                  ATTACHMENT 1

                  MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: CFRA, LLC                                        Case Number 8:20-bk-03609-CPM

Reporting Period beginning June 1, 2020                          Period ending June 30, 2020

ACCOUNTS RECEIVABLE AT PETITION DATE: $421,069

                           ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

             Beginning of Month Balance                          $421,069              (a)
               PLUS: Current Month New Billings
               MINUS: Collection During the Month                $0                      (b)
               PLUS/MINUS: Adjustments or Writeoffs              $0                       *
             End of Month Balance                                $421,069               (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:



                              POST PETITION ACCOUNTS RECEIVABLE AGING
                           (Show the total for each aging category for all accounts receivable)

               0-30 Days         31-60 Days       61-90 Days       Over 90Days Total

          $0                    $0               $0               $0                    $0              (c)


For any receivables in the “Over 90 Days” category, please provide the following:

                                Receivable
      Customer                   Date           Status (Collection efforts taken, estimate of collectability,
                                                write-off, disputed account, etc.)
Ecolab Rebate                   2019            Accrued amount at date of filing
CSCS Coop Rebate                2019            Accrued amount at date of filing


(a)This number is carried forward from last month’s report. For the first report only, this number will be
   the balance as of the petition date.
(b)This must equal the number reported in the “Current Month” column of Schedule of Receipts and
    Disbursements (Page MOR-2, Line 2B).
(c)These two amounts must equal.


                                                         MOR-4
37217988.2 07/18/2020
                  Case 8:20-bk-03608-CPM                Doc 210          Filed 07/20/20           Page 7 of 24


                                           ATTACHMENT 2
                        MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: CFRA, LLC                                             Case Number 8:20-bk-03609-CPM

Reporting Period beginning June 1, 2020                               Period ending June 30, 2020

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include
amounts owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached
provided all information requested below is included.
                                     POST-PETITION ACCOUNTS PAYABLE
  Date               Days
 Incurred         Outstanding            Vendor                   Description                             Amount
See attachment




TOTAL AMOUNT                                                                                                          (b)
☐ Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
  documentation.

            ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance                              $597,937               (a)
  PLUS: New Indebtedness Incurred This Month $850,043
  MINUS: Amount Paid on Post Petition,
          Accounts Payable This Month        ($59,183)
  PLUS/MINUS: Adjustments                    $                    *
Ending Month Balance                         $1,388,797             (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                       SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a
modification agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee
Program prior to completing this section).
                                                                        Number             Total
                                    Date                                of Post            Amount of
Secured                             Payment           Amount            Petition           Post Petition
Creditor/                           Due This          Paid This         Payments           Payments
Lessor                              Month             Month             Delinquent         Delinquent
None




TOTAL                                                                       (d)
(a)This number is carried forward from last month’s report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).



                                                             MOR-5
37217988.2 07/18/2020
                   Case 8:20-bk-03608-CPM                    Doc 210   Filed 07/20/20   Page 8 of 24
CFRA LLC
AP Aging at 6/30/2020
Post Petition

Vendor                                    TOTAL
AllPoints Foodservice Parts & Supplies    $          ‐
Appalachian Power                                  1,178
AT&T                                                 ‐
Atmos Energy                                          77
BFC Solutions                                        ‐
CDE Lightband                                      9,404
City of Charlotte                                    827
City of Gastonia                                      36
City of Greensboro, NC                               369
City of Harrisonburg Public Utilities                109
City of Hickory                                       45
City of Raleigh                                      229
City of Salisbury                                     12
City of Shelby                                       990
City of Statesville                                  735
City of Virginia Beach                               534
City of Williamsburg                                    5
Clarksville Electric LLC                             116
Clarksville Gas & Water                              159
Columbia Gas                                         677
DataSource                                            33
Dominion Energy North Carolina                     3,687
Dominion Energy Virginia                           3,886
Duke Energy                                       17,136
Ecolab Food Safety Specialties                       675
Electric City Utilities                              380
Energy United                                        248
FedEx                                                 25
Focus Management Group                                 (0)
Gallatin Department of Electricity                 4,002
Gallatin Public Utilities                            672
Harrisonburg Electric Commission                   1,461
HRSD/HRUBS                                            21
Interface Security Systems LLC                          0
Lowes Business Account                               ‐
Metro Water Services                               4,473
Middle Tennessee Electric                          3,348
Mood Media                                           176
Nashville Electric Service                        10,617
New River Light and Power                          1,347
North State                                           54
Piedmont Natural Gas                               2,510
Pineville Electric & Communication System            365
Prometheus                                              0
Randolph Electric                                  7,455
Rappahannock Electric Coop                           768
Republic Services                                    147
Smyrna Utilities                                     242
Spartanburg Water System                             178
State Industries, Inc.                                 (0)
Town of Christiansburg                               194
Union Power Cooperative                              627
UPS                                                  204
Virginia Natural Gas                                 296
Washington Gas                                     1,393
Wasserstrom                                             9
Waste Management                                   1,173
Winchester Public Utilities                          154
TOTAL                                     $       83,455


                                                                                                       Page1 of 2
                     Case 8:20-bk-03608-CPM               Doc 210   Filed 07/20/20   Page 9 of 24
CFRA LLC
AP Aging at 6/30/2020
Post Petition

IHOP Rent
                  STORE                       Total
                                      470 $     26,557
                                      476       26,911
                                      477       24,554
                                      491       24,608
                                      492       29,476
                                      498       24,365
                                      574       34,689
                                      585       38,893
                                      587       36,143
                                      595       38,500
                                    4403        31,625
                                    4405        28,168
                                    4407        25,300
                                    4408        28,954
                                    4414        32,529
                                    4416        28,203
                                    4417        29,700
                                    4423        27,382
                                    4424        39,954
                                    4431        30,250
                                    4442        27,696
                                    4448        31,036
                                    4451        28,089
                                    4458        25,143
                                    4505        33,668
                                    4506        36,496
                       Total Due to IHOP       788,887


Landlord                                  Total
Assembly Restaurant, LLC                   $     26,495
C&J Associates                                   10,302
Trilogy, Inc.                                    32,862
6851 Lennox, LLC                                 36,347
Alcimedes, Inc.                                  27,883
David, Elizabeth & Robert Nakahara               35,045
NorthCross Land & Development, LLC               21,129
Casual Dining Smyrna, LLC                        43,491
Nashville West Shopping Center, LLC              26,441
DDR Cotswold, LLC                                38,178
Tuven D. Lecong, as Trustee under the Lec        27,510
Cooke Properties                                 13,112
Ballantyne Property Group, LLC                   24,276
Elliston Place Partners LLC                      29,388
J.D. Eatherly Vastland Companies                 16,578
Promenade Shopping Center, LLC                   18,412
Manheim Township Development                     27,957
Stanhope 2013, LLC                               19,134
Highland Creek Retail, LLC                       22,405
Mitchell Montgomery I, LLC                       19,510
                     Total 3rd Party Rent $     516,455

   Total Accounts Payable to Landlords $      1,305,342

            Total Payables ‐ Post Petition    1,388,797




                                                                                                    Page2 of 2
                 Case 8:20-bk-03608-CPM           Doc 210       Filed 07/20/20         Page 10 of 24

                                          ATTACHMENT 3
                                 INVENTORY AND FIXED ASSETS REPORT

Name of Debtor: CFRA, LLC                                      Case Number 8:20-bk-03609-CPM

Reporting Period beginning June 1, 2020                        Period ending June 30, 2020

                                             INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                            $0
INVENTORY RECONCILIATION:
      Inventory Balance at Beginning of Month                  $0                                    (a)
        PLUS: Inventory Purchased During Month                 $0
        MINUS: Inventory Used or Sold                          $0
        PLUS/MINUS: Adjustments or Write-downs                 $0                                    *
      Inventory on Hand at End of Month                        $0

METHOD OF COSTING INVENTORY:

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                              INVENTORY AGING

             Less than 6    6 months to      Greater than      Considered
             months old     2 years old      2 years old       Obsolete       Total Inventory

                        %             %                 %                 %      =              100%*

* Aging Percentages must equal 100%.
☐ Check here if inventory contains perishable items.

Description of Obsolete Inventory:

                                             FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                        undetermined     (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only):           Information taken from the Schedules filed with the SOFAS

FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month                    $9,943,899                      (a)(b)
        MINUS: Depreciation Expense                             $
        PLUS: New Purchases                                     $
        PLUS/MINUS: Adjustments or Write-downs                  $                                *
Ending Monthly Balance                                          $9,943,899

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:

(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
   Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.


                                                       MOR-6
37217988.2 07/18/2020
                 Case 8:20-bk-03608-CPM              Doc 210        Filed 07/20/20      Page 11 of 24

                                                   ATTACHMENT 4A

                         MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: CFRA, LLC                                        Case Number 8:20-bk-03609-CPM

Reporting Period beginning June 1, 2020                          Period ending June 30, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from
the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK: Synovus Bank                                 BRANCH:       n/a
              Wells Fargo

ACCOUNT NAME: Synovus                                          ACCOUNT NUMBER: ****425-3
                                           Focus Management Group USA as
                                           Debtor-in-Possession for CFRA, LLC

                             Wells Fargo CFRA, LLC                                   ****4199

PURPOSE OF ACCOUNT:                         OPERATING ACCOUNT

                                                          Wells                    Synovus        Total
Ending Balance per Bank Statement                         $0                       $280,470       $280,470
Plus Total Amount of Outstanding Deposits
Minus Total Amount of Outstanding Checks and other debits                          ($7,989)       ($7,989)
Minus Service Charges
Ending Balance per Check Register                         $0                       $272,481       $272,481

*Debit cards are used by             n/a

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: ( ☐ Check here if cash disbursements were authorized by United States Trustee)

Wells Fargo

 Date                   Amount        Payee               Purpose              Reason for Cash Disbursement


                   TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                 $________________Transferred to Payroll Account
                                 $________________Transferred to Tax Account




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).


                                                         MOR-7
37217988.2 07/18/2020
              Case 8:20-bk-03608-CPM      Doc 210         Filed 07/20/20        Page 12 of 24
                                                           Statement of Account
                                                           Last statement:      May 31, 2020
                                                           This statement:      June 30, 2020
                                                           Total days in statement period: 30
                                                                   -425-3         031      165
                                                           Page 1 of 2


        FOCUS MANAGEMENT GROUP USA INC               2     Direct inquiries to:                  0
        AS DEBTOR-IN-POSSESSION FOR                        800-334-9007
        CFRA LLC
        5001 W LEMON ST
        TAMPA FL 33609-0000




                                Summary of Account Balance
 Account                                       Number                                   Ending Balance

 Commercial Checking                                     -425-3                           $280,469.78



 Commercial Checking                         Account Number                 425-3

 Beginning balance                61,982.00
 Deposits/Credits                645,572.61              Low balance                        23,530.53
 Withdrawals/Debits              427,084.83              Average balance                   151,688.29
 Ending balance                  280,469.78              Average collected balance         151,423.00

Checks
           Number      Date         Amount                Number         Date               Amount

           10001       06-01     18,779.15                10004          06-15          12,761.00
           10002       06-01     12,761.00                10005          06-16          19,469.00
           10003       06-09     28,000.00                10006          06-26          39,497.36

Other Debits
 Date       Transaction Type     Description                                                         Amount

06-02      Service Charge        Domestic Wire IN                                                    18.00
06-12      Service Charge        Domestic Wire IN                                                    18.00
06-12      Dom Wire Out B I B    Saul Ewing Arnstei& Lehr Llpretainer                            75,000.00
                                 fundingCFRA DIP Saul Ewing Arnstei
                                 n & Lehr LLP
06-12      Service Charge        Dom Wire Out B I B                                                  18.00
06-15      Dom Wire Out B I B    Interface Securityystemscfra Invoice                            26,632.50
                                 19969548CFRA DIP Interface Security
                                 Systems
06-15      Service Charge        Dom Wire Out B I B                                                  18.00
06-15      Transfer              Ref 1671619L Funds Transfer To                                  25,000.00
                                 DEP 1007161464 FROM WEBEXPRESS
                                 INV 41619 6/6/20
06-16      Maintenance Fee       Analysis Activity                                                    58.82
                                 FOR 05/20
06-16      Dom Wire Out B I B    Saul Ewing Arnstei& Lehr Llpcfra Cli                            25,000.00
                                 ent 380158 Tampa 8Saul Ewing Arnstei
                                 n & Lehr LLP
06-16      Service Charge        Dom Wire Out B I B                                                   18.00
           Case 8:20-bk-03608-CPM        Doc 210        Filed 07/20/20          Page 13 of 24      Page 2 of 2

                                                             June 30, 2020
                                                             101-333-425-3
                                                             FOCUS MANAGEMENT GROUP USA I




Other Debits
 Date    Transaction Type       Description                                                       Amount

06-22   Service Charge          Domestic Wire IN                                                 18.00
06-23   Dom Wire Out B I B      Saul Ewing Arnstei& Lehr Llpretainer                        144,000.00
                                funding Saul Ewing Arnstei
                                n & Lehr LLP
06-23   Service Charge          Dom Wire Out B I B                                                 18.00

Deposits/Other Credits
 Date    Transaction Type       Description                                                       Amount

06-02   Deposit                                                                                    100.00
06-02   Domestic Wire IN        Notes IN Process FWest                                          88,000.00
                                NOTES IN PROCESS F
                                L WEST
06-12   Domestic Wire IN        Notes IN Process FWest                                      117,000.00
                                NOTES IN PROCESS F
                                L WEST
06-22   Domestic Wire IN        Payments IN ProcesFL Westadvance                            434,000.00
                                PAYMENTS IN PROCES
                                S FL WEST
06-24   Deposit                                                                                  5,950.19
06-26   Deposit                                                                                    522.42

Balance Summary
 Date                Amount    Date                          Amount          Date                 Amount

05-31              61,982.00   06-12                 132,487.85              06-23          313,494.53
06-01              30,441.85   06-15                  68,076.35              06-24          319,444.72
06-02             118,523.85   06-16                  23,530.53              06-26          280,469.78
06-09              90,523.85   06-22                 457,512.53
                 Case 8:20-bk-03608-CPM               Doc 210       Filed 07/20/20        Page 14 of 24


CFRA LLC
WF Transactions 2020‐04‐02 to 2020‐06‐30

                Activity      Balance

    6/24/2020      (251.52)          ‐           Account closed and check deposited into Synovus DIP Operating Account
                     92.41        251.52         CITY OF CHARLOTT UTIL PAYMT 00679472 reversed
     6/2/2020       (92.41)       159.11         CITY OF CHARLOTT UTIL PAYMT 00679472 337464 IHOP WHITEHALL COMMONS
     6/1/2020      (569.08)       251.52         ZBA FUNDING ACCOUNT TRANSFER
     6/1/2020      (320.00)       820.60   89984 CHECK
     6/1/2020       876.60      1,140.60         CITY OF KANNAPOL HIST RTN 200601 000000106132‐01 CFRA INC HSTCLRFILT
    5/31/2020                     264.00         5/31/2020 Balance
                       Case 8:20-bk-03608-CPM                                   Doc 210               Filed 07/20/20                   Page 15 of 24
CFRA LLC
Check Register
Synovus DIP Account                                                                                                                                           Accrual Basis
                  Type        Date          Num                Source Name                             Memo                         Debit          Credit       Balance
   1000 ꞏ Checking
      10020 ꞏ Synovus DIP Account
           Deposit         06/02/2020               Miscellaneous Collections        Deposit                                    $        100                  $     30,542
           Deposit         06/02/2020               Valley National                  Deposit-Funding Request 1                        88,000                       118,542
           Check           06/02/2020   ACH         Synovus                          Wire fee                                                            18        118,524
           Bill Pmt -Check 06/05/2020   10003       Focus Management Group           Weekl ended 5/23                                                28,000         90,524
           Bill Pmt -Check 06/10/2020   10004       IPFS Corporation                 Insurance June                                                  12,761         77,763
           Bill Pmt -Check 06/10/2020   10005       Nationwide                       Insurance June                                                  19,469         58,294
           Check           06/12/2020   ACH20200611 Saul Ewing Arnstein & Kehr       Additonal Retainer week 5/23 & 5/30                             75,000        (16,706)
           Bill Pmt -Check 06/12/2020   ACH20200612 Interface Security Systems LLC   Security on 49 Stores                                           26,633        (43,339)
           Deposit         06/12/2020               Valley National                  Deposit-Funding Request 2                       117,000                        73,661
           Check           06/12/2020   ACH         Synovus                          wire fee                                                            18         73,643
           Check           06/12/2020   ACH         Synovus                          Wire Fee                                                            18         73,625
           Check           06/15/2020   ACH20200615 Focus Management Group           Fees for week ended 6/6/20 Invoice 41619                        25,000         48,625
           Check           06/15/2020   ACH20200615 Saul Ewing Arnstein & Kehr       Est Counsel Fees week ended 6/6/20                              25,000         23,625
           Check           06/15/2020   ACH         Synovus                          Wire Fee                                                            18         23,607
           Check           06/16/2020   ACH         Synovus                          Wire fee                                                            18         23,589
           Check           06/16/2020   ACH         Synovus                          Bank Maint Fee                                                      59         23,531
           Deposit         06/22/2020               Valley National                  Deposit-Funding Request 3                       434,000                       457,531
           Check           06/22/2020   ACH         Synovus                          Wire fee                                                            18        457,513
           Check           06/23/2020   ACH20200623 Saul Ewing Arnstein & Kehr       Retainers week 6/13,6/20,6/27                                  144,000        313,513
           Bill Pmt -Check 06/23/2020   10006       Focus Management Group           Weeks ended 6/13,6/20                                           39,497        274,015
           Check           06/23/2020   ACH         Synovus                          Wire fee                                                            18        273,997
           Deposit         06/24/2020               Miscellaneous Collections        Deposit                                           5,950                       279,947
           Deposit         06/26/2020               Miscellaneious Collections       Deposit                                             522                       280,470
           Bill Pmt -Check 06/29/2020   10007       Focus Management Group           Week ended 6/27                                           $      7,989   $    272,481




                                                                                                                                                                              Page 1 of 1
                 Case 8:20-bk-03608-CPM            Doc 210      Filed 07/20/20       Page 16 of 24

                                          ATTACHMENT 5A
                                 CHECK REGISTER - OPERATING ACCOUNT

Name of Debtor: CFRA, LLC                                      Case Number 8:20-bk-03609-CPM

Reporting Period beginning June 1, 2020                        Period ending June 30, 2020

NAME OF BANK: Synovus Bank                               BRANCH:        n/a
              Wells Fargo

ACCOUNT NAME: Synovus                                       ACCOUNT NUMBER: ****425-3
                                        Focus Management Group USA as
                                        Debtor-in-Possession for CFRA, LLC
                            Wells Fargo CRFA, LLC                           ****4199

PURPOSE OF ACCOUNT:                     OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

 Synovus
      Date                                Payee                       Purpose             Reference #
                        Amount
    6/2/2020                   $18   Synovus                          Bank Fee            ACH
    6/5/2020               $28,000   Focus Management Group           Professional        10003
   6/10/2020               $12,761   IPFS Corporation                 Insurance           10004
   6/10/2020               $19,469   Nationwide                       Insurance           10005
   6/12/2020               $75,000   Saul Ewing Arnstein & Lehr       Professional        ACH20200611
   6/12/2020               $26,633   Interface Security Systems LLC   Security            ACH20200612
   6/12/2020                   $18   Synovus                          Bank Fee            ACH
   6/12/2020                   $18   Synovus                          Bank Fee            ACH
   6/15/2020               $25,000   Focus Management Group           Professional        ACH20200615
   6/15/2020               $25,000   Saul Ewing Arnstein & Lehr       Professional        ACH20200615
   6/15/2020                   $18   Synovus                          Bank Fee            ACH
   6/16/2020                   $18   Synovus                          Bank Fee            ACH
   6/16/2020                   $59   Synovus                          Bank Fee            ACH
   6/22/2020                   $18   Synovus                          Bank Fee            ACH
   6/23/2020              $144,000   Saul Ewing Arnstein & Lehr       Professional        ACH20200623
   6/23/2020               $39,497   Focus Management Group           Professional        10006
   6/23/2020                   $18   Synovus                          Bank Fee            ACH
   6/29/2020                $7,989   Focus Management Group           Professional        10007

           Total          $403,534

 Wells
 Fargo
           Date                           Payee                       Purpose             Reference #
                           Amount
     6/1/2020                $320    Detail not available                                 89984
     6/1/2020                $569    ZBA Transfer – Payroll           Payroll             ACH

           Total             $889
                                                ATTACHMENT 4B

                                                       MOR-8
37217988.2 07/18/2020
                 Case 8:20-bk-03608-CPM          Doc 210         Filed 07/20/20       Page 17 of 24



                        MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT

Name of Debtor: CFRA, LLC                                       Case Number 8:20-bk-03609-CPM

Reporting Period beginning June 1, 2020                         Period ending June 30, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
A standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm.
http://www.usdoj.gov/ust/

NAME OF BANK:                Wells Fargo                  BRANCH:         n/a

ACCOUNT NAME: CRLA, LLC                                    ACCOUNT NUMBER:               ****4215
PURPOSE OF ACCOUNT:     PAYROLL

             Ending Balance per Bank Statement                                  $ 0
              Plus Total Amount of Outstanding Deposits                         $
              Minus Total Amount of Outstanding Checks and other debits         $                        *
              Minus Service Charges                                             $
             Ending Balance per Check Register                                  $ 0                      **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:
The following disbursements were paid by Cash: ( ☐ Check here if cash disbursements were authorized
by United States Trustee)

Date       Amount                 Payee               Purpose          Reason for Cash Disbursement
Not applicable


The following non-payroll disbursements were made from this account:

Date            Amount          Payee       Purpose                    Reason for disbursement from this
                                                                       account

_____
_____
_____

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                      MOR-9
37217988.2 07/18/2020
                 Case 8:20-bk-03608-CPM    Doc 210     Filed 07/20/20     Page 18 of 24



                                    ATTACHMENT 5B
                           CHECK REGISTER - PAYROLL ACCOUNT


Name of Debtor: CFRA, LLC                                    Case Number 8:20-bk-03609-CPM

Reporting Period beginning June 1, 2020              Period ending June 30, 2020

NAME OF BANK: Wells Fargo                                     BRANCH:         n/a

ACCOUNT NAME: CFRA, LLC

ACCOUNT NUMBER: ****4215

PURPOSE OF ACCOUNT:                    PAYROLL

Account for all disbursements, including voids, lost payments, stop payment, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

               CHECK
DATE           NUMBER         PAYEE                     PURPOSE                       AMOUNT




TOTAL                                                                               $ n/a

                                          ATTACHMENT 4C


                                              MOR-10
37217988.2 07/18/2020
                 Case 8:20-bk-03608-CPM           Doc 210      Filed 07/20/20        Page 19 of 24


                        MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT

Name of Debtor: CFRA, LLC                                     Case Number 8:20-bk-03609-CPM

Reporting Period beginning June 1, 2020                       Period ending June 30, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found on the United States Trustee website,
http://www.usdoj.gov/ust/r21/index.htm.

NAME OF BANK:              n/a                        BRANCH:

ACCOUNT NAME:                                         ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                      TAX

             Ending Balance per Bank Statement                         $
              Plus Total Amount of Outstanding Deposits                $
              Minus Total Amount of Outstanding Checks and other debits         $                     *
              Minus Service Charges                                    $
             Ending Balance per Check Register                         $                      **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:


The following disbursements were paid by Cash: ( ☐ Check here if cash disbursements were authorized by
                                                   United States Trustee)
Date      Amount            Payee               Purpose                Reason for Cash Disbursement




The following non-tax disbursements were made from this account:

Date           Amount            Payee              Purpose            Reason for disbursement from this account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                      MOR-11
37217988.2 07/18/2020
                 Case 8:20-bk-03608-CPM    Doc 210      Filed 07/20/20     Page 20 of 24


                                        ATTACHMENT 5C

                                  CHECK REGISTER - TAX ACCOUNT


Name of Debtor: CFRA, LLC                               Case Number 8:20-bk-03608-CPM

Reporting Period beginning June 1, 2020               Period ending June 30, 2020

NAME OF BANK:               n/a                           BRANCH:

ACCOUNT NAME:                                           ACCOUNT #

PURPOSE OF ACCOUNT:                      TAX

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer-generated check register can be attached to this report, provided all the
information requested below is included.
http://www.usdoj.gov/ust/
          CHECK
DATE NUMBER               PAYEE                  PURPOSE                            AMOUNT




TOTAL                                                                                             (d)
                                     SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                             (a)
Sales & Use Taxes Paid                                                                         (b)
Other Taxes Paid                                                                               (c)
TOTAL                                                                                _________ (d)


(a) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5O).
(b) This number is reported in the “Current Month” column of Schedule or Receipts and Disbursements
    (Page MOR-2, Line 5P).
(c) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5Q).
(d) These two lines must be equal.



                                               MOR-12
37217988.2 07/18/2020
                 Case 8:20-bk-03608-CPM        Doc 210     Filed 07/20/20   Page 21 of 24


                                         ATTACHMENT 4D

                        INVESTMENT ACCOUNTS AND PETTY CASH REPORT

                                 INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks
and bonds, etc., should be listed separately. Attach copies of account statements.

Type of Negotiable         Current
Instrument                 Face Value        Purchase Price     Date of Purchase     Market Value
  n/a




TOTAL                                                                                           (a)
                                        PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:

                           (Column 2)             (Column 3)               (Column 4)
                           Maximum                Amount of Petty    Difference between
Location of                Amount of Cash         Cash On Hand (Column 2) and
Box/Account                in Drawer/Acct.        At End of Month    (Column 3)




TOTAL                                             $                (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If
there are no receipts, provide an explanation n/a




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                              $ n/a
(c)

(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
   MOR-2, Line 7).



                                                  MOR-13
37217988.2 07/18/2020
                 Case 8:20-bk-03608-CPM   Doc 210     Filed 07/20/20   Page 22 of 24


                                       ATTACHMENT 6

                                    MONTHLY TAX REPORT

Name of Debtor: CFRA, LLC                                   Case Number 8:20-bk-03609-CPM

Reporting Period beginning June 1, 2020             Period ending June 30, 2020

                                    TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales
tax, property tax, unemployment tax, State workmen's compensation, etc.

Name of                   Date                                      Date Last
Taxing                    Payment                                   Tax Return      Tax Return
Authority                 Due        Description      Amount          Filed           Period

n/a




TOTAL                                               $ n/a




                                             MOR-14
37217988.2 07/18/2020
                 Case 8:20-bk-03608-CPM                Doc 210      Filed 07/20/20             Page 23 of 24


                                                       ATTACHMENT 7

                                 SUMMARY OF OFFICER OR OWNER COMPENSATION

                           SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: CFRA, LLC                                          Case Number 8:20-bk-03609-CPM

Reporting Period beginning June 1, 2020                            Period ending June 30, 2020

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include
car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses,
insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.
                                                       Payment
Name of Officer or Owner             Title             Description                       Amount Paid

Not applicable


                                                  PERSONNEL REPORT
                                                                              Full Time            Part Time
Number of employees at beginning of period                                    Not applicable
Number hired during the period                                                Not applicable
Number terminated or resigned during period                                   Not applicable
Number of employees on payroll at end of period                               Not applicable

                                            CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft,
comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for each type of
insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
the month (new carrier, increased policy limits, renewal, etc.).

Agent                                                                                                        Date
and/or                           Phone            Policy                      Coverage                       Expiration Premium
Carrier                          Number           Number                      Type                           Date       Due

Nationwide Insurance Company (770) 512-5034       ACP GLDO 3038080638         Commercial General Liability   1/8/2021
AMCO Insurance Company         (770) 512-5034     ACP CAA 3038080638          Umbrella Liability             1/8/2021
Certain Underwriters at Lloyds (770) 512-5034     AMR-65418-01                Property                       1/8/2021

The following lapse in insurance coverage occurred this month:

Policy                  Date              Date
Type                    Lapsed            Reinstated       Reason for Lapse




     Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.




                                                           MOR-15
37217988.2 07/18/2020
                 Case 8:20-bk-03608-CPM            Doc 210        Filed 07/20/20         Page 24 of 24



                                                  ATTACHMENT 8


                        SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not
reported on this report, such as the sale of real estate (attach closing statement); (2) non-financial transactions, such
as the substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management,
etc. Attach any relevant documents.
        n/a




We anticipate filing a Plan of Reorganization and Disclosure Statement on or before          n/a                        .




                                                        MOR-16
37217988.2 07/18/2020
